Foed, Judge:
The proper value for dutiable purposes of certain barber chairs covered by the appeal for a reappraisement in the above case is before the court for determination.
*725The parties hereto have entered into a stipulation of fact wherein it has been agreed as follows:
It is hereby stipulated and agreed, by and between the parties hereto, subject to the approval of the court, as follows:
1. That the merchandise covered hereby, was entered for consumption after February 27, 1958, the effective date of Section 2 of the Customs Simplification Act of 1956 (Public Law 927, 84th Congress, T.D. 54165); that none of the merchandise is identified on the Final List published by the Secretary of the Treasury pursuant to the Customs Simplification Act, (T.D. 54521) ; that appraisement was accordingly made under section 402, Tariff Act of 1930, as amended by the Customs Simplification Act;
2. That at the time of exportation to the United States of the merchandise under consideration, barber chair No. 700, was freely sold or offered for sale in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, at $110.99, net, packed F.O.B. Kobe.
3. That the appeal to reappraisement may be submitted on this stipulation and is limited to the merchandise and issues described in paragraph 2 and is abandoned in all other respects.
Upon the record before the court, I find and hold that export value, as that value is defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165, is the proper basis of value for barber chair number 700 and that said value is $110.99, net packed, f.o.b. Kobe. As to all other items ,of merchandise, the appeal for a reappraisement, having been abandoned, is dismissed.
Judgment will be rendered accordingly.